Citation Nr: 1340890	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  09-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable disability rating for residuals of lacerating injury of tendons of right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the RO that granted service connection for flexion deformity of the right ring finger evaluated as 0 percent (noncompensable) disabling effective May 15, 2006.  The Veteran timely appealed for a higher initial rating.

In December 2012, the Board remanded the matter to afford the Veteran an opportunity for a Board hearing.  In August 2013, the Veteran testified during a hearing before the undersigned at the RO.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran has retired from working, and has not alleged that his service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran contends that his service-connected residuals of lacerating injury of tendons of right ring finger are more severe than currently rated, and warrant an initial compensable disability rating.  

Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected residuals of lacerating injury of tendons of right ring finger in May 2008.  At that time, there was evidence of deformity of the proximal interphalangeal joint of the ring finger, with mild enlargement of that joint; it was not tender.  There was less than one centimeter gap between the proximal transverse crease and the tips of the fourth and fifth fingers; decreased strength and decreased dexterity of the right hand, and decreased range of motion of the right ring finger without pain were noted.  The examiner also noted some sensory deficits.  No X-rays were taken.  Since then, the Veteran has described a worsening of the disability.

In August 2013, the Veteran testified that there is stiffness of the proximal interphalangeal joint of the right ring finger with functional loss of his right hand due to pain on movement; and that he cannot make a fist or grip objects as in the past.  He testified that he is unable to straighten out the right ring finger, and that it is "hurting more."   The Veteran also testified that the injuries he sustained later when struck by a car in 1979 involved his left side.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Under these circumstances, VA cannot rate the service-connected residuals of lacerating injury of tendons of right ring finger without further medical clarification.  In addition, the examiner should determine the severity of any numbness and weakness of the right ring finger and other affected joints, to the extent possible, attributable to the service-connected residuals of lacerating injury of tendons of right ring finger.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records for residuals of lacerating injury of tendons of right ring finger, dated from August 2009; and associate them with the Veteran's claims folder (physical or electronic). 

2.  Afford the Veteran a VA examination, for evaluation of the service-connected residuals of lacerating injury of tendons of right ring finger. All appropriate tests, including X-rays, should be conducted.  The entire claims file, to include a complete copy of this REMAND, and any pertinent records contained in any electronic claims file, must be made available to the examiner; and the report of the examination should note review of the file. 

The examiner should identify all current symptoms associated with the Veteran's residuals of lacerating injury of tendons of right ring finger.  The examiner should specify whether there is associated atrophy, or weakness, of the right ring finger and other affected joints; and express an opinion as to the severity of the disability.  

Specifically, the examiner should report the ranges of motion of the right ring finger and other affected joints, or whether any segment is ankylosed.  

The examiner should express an opinion as to whether there is severe painful motion or weakness associated with the Veteran's service-connected residuals of lacerating injury of tendons of right ring finger (versus other causes).  The examiner should opine as to whether the right ring finger and other affected joints exhibit weakened movement, excess fatigability, or incoordination; and whether the service-connected disability significantly limits functional ability during flare-ups or when the right ring finger and other affected joints are used repeatedly over a period of time.  The examiner should describe any loss of use of the Veteran's right hand.  The examiner should also express an opinion as to whether the Veteran's right finger disability either equates to an amputation of that finger or whether the Veteran would be better served with an amputation.  

The examiner should express an opinion as to whether there is any nerve damage of the Veteran's right ring finger and other affected joints associated with the Veteran's service-connected residuals of lacerating injury of tendons of right ring finger.
 
The examiner should also report the size and area of each scar of the Veteran's right ring finger and other affected joints; whether it is adherent to underlying tissue; whether there is any visible or palpable loss of the underlying tissue; whether the scar is elevated or depressed on palpation; the skin texture of the scar; and whether the skin is indurated and/or inflexible.  Any limitation of motion or other resulting impairment should also be noted.  

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule. It is therefore important that the examiner furnish the requested information.  

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria; and stage ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  Consideration should also specifically be given to the holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) as it relates to the Veteran's reported symptoms of pain.  If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


